Citation Nr: 1215354	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  06-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for the residuals of a gunshot wound to the head, to include seizure and kidney disorders. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to November 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed, without apparent cause, to appear for a scheduled hearing before the Board in July 2007.  Therefore, his request for a Board hearing is considered as having been withdrawn.  38 C.F.R. § 20.704 (2011). 

In March 2008, the Board denied a claim to reopen a claim for service connection for an acquired psychiatric disorder and a claim for service connection for the residuals of a gunshot wound to the head.  The Veteran appealed the March 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010 the Court issued a memorandum decision vacating and remanding the Board's decision for further proceedings consistent with the Court's ruling. 

In December 2010, the Board found that new and material evidence had been received to reopen the claim for service connection for an acquired psychiatric disorder.  The Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder and residuals of a gunshot wound to the head for further development. 

Although the RO also certified for appeal the issue of entitlement to service connection for suicide, it is clear from the record that the Veteran is seeking compensation for a seizure disorder as a result of injuries incurred in a suicide attempt and for a kidney disorder due to seizure medication use.  As the act of an attempted suicide itself is not a disability that may be logically addressed, the Boards finds the issues for appellate review are more appropriately addressed as listed on the title page of this decision. 



FINDINGS OF FACT

1.  A psychiatric disorder other than personality disorder was not present during the Veteran's active service; a psychosis was not manifested in the first post-service year; and a psychiatric disorder is not etiologically related to service. 

2.  Residuals of a gunshot wound to the head, to include seizure and kidney disorders, were not incurred during active service and are not shown to have been incurred as a result of a service-connected disability. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated by active service, and service incurrence or aggravation of psychosis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 

2.  The residuals of a gunshot wound to the head, to include seizure and kidney disorders, were not incurred as a result of active service nor as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claims decided herein, the record reflects that the Veteran was mailed letters in October 2005 and March 2006 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  In the March 2008 letter, the Veteran was provided appropriate notice with respect to the disability-rating and effective-date elements of the claims.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims files.  Pertinent post-service treatment records have been associated with the claims files.  VA attempted to obtain the Veteran's Social Security records related to an award of benefits; however, these were not available.  See July 2011 notice.  The Veteran underwent a VA examination in 2011.  Neither the Veteran nor his representative has identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

If certain chronic diseases, including psychoses, are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment (the disease or injury need not be symptomatic, but only noted on entrance, Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1). 

Intermittent or temporary flare-ups during service of a pre- existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon, supra. 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of the claims, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III.  Factual Background and Analysis 

A December 1970 enlistment report of medical history notes that the Veteran denied any history of depression.  A December 1970 enlistment report of medical examination notes that a psychiatric clinical evaluation was normal.  STRs dated in September 1971 include a provisional diagnosis of drug abuse with depressive neurosis on referral to the psychiatric service.  A subsequent 1971 report from the base psychologist noted the Veteran had been referred after observations of symptoms including severe depression, lack of motivation, and attempted overdose.  It was noted that he had admitted using LSD, marijuana, and amphetamines and that in July 1971 he had allegedly ingested a non-lethal dose of amphetamines in an attempt to get out of service.  The examiner stated that conversations with the Veteran's superiors revealed him to be a good worker, but that he wanted to get out of service.  It was also noted that the Veteran had entered service very soon after he had filed for a divorce, that he had been raised in an abusive foster home, and at the age of 13 began a series of juvenile criminal offenses.  Mental status examination revealed the Veteran was extremely hostile and bitter toward the Marine Corps.  He appeared mildly depressed, but the examiner stated this seemed to be primarily an attempt to quell his intense feelings of anger and desire to physically assault others.  It was noted that just prior to his interview with the referring physician he had come down from a substantial dose of amphetamines which may have caused him to appear more depressed than he did upon present examination.  The examiner stated there was no overt evidence of neurosis, psychosis, or organic brain disease and that when the Veteran was informed that he would be recommended for administrative separation he seemed quite content.  He was not considered to be a genuine suicidal or homicidal risk.  The diagnosis was severe passive aggressive personality disorder which existed prior to service.  The Veteran's November 1971 separation examination revealed a normal clinical psychiatric evaluation. 

Private hospital records show that in October 1972 the Veteran was admitted in an unconscious state with facial lacerations and a comminuted nose fracture as a result of an automobile accident.  There was an odor of alcohol on his breath.  The final diagnoses included cerebral concussion and contusion, fractured nose and skull, and alcoholism.  

Private hospitalization records dated in January 1976 show the Veteran's spouse reported he had taken an overdose of medication and that he was depressed because of unemployment.  Additional private treatment records show he was admitted in June 1976 following an attempted suicide by shooting himself in the head with a 22 caliber rifle.  It was noted the attempt was precipitated by his second spouse filing for divorce.  The examiner reported that the Veteran had previously attempted suicide at least twice, including following his first divorce, and that he had a history of anti-social acts which included alcohol and drug abuse indicative of chronic depression.  The diagnosis was depressive neurosis (in a passive-aggressive dependent personality). 

A September 1978 VA examination report notes diagnoses of status post cerebral concussion in 1972, status post gunshot wound to the head, seizure disorder presumably post-traumatic in origin, and slow mentation difficulty with abstractions believed to be related to depressive neurosis. 

An October 1978 VA psychiatric examination report notes that the Veteran reported he had tried to get out of service after he was served the divorce papers from his first spouse who had taken his son.  The examiner concluded that the Veteran had tremendous difficulties centering around the automobile accident in 1972 which was an adverse reaction related to his service discharge and divorce from his first spouse.  The diagnoses included depressive neurosis, passive dependent personality disorder, and probably some "characterological" difficulties which made it almost impossible for him to work on a steady basis. 

VA hospitalization records dated from March to May 1981 included diagnoses of borderline personality disorder and atypical organic brain syndrome.  It was noted the Veteran had been previously hospitalized in October 1980 following suicidal ideation and diagnoses of dependent personality, unipolar depression, and a seizure disorder were provided.  

VA hospitalization records dated from May to June 1982 included diagnoses of borderline personality and seizure disorder status post gunshot wound.  

Additional VA hospitalization records dated in January 1983 included diagnoses of borderline personality disorder, dysthymic disorder, seizure disorder, and grand mal epilepsy. VA hospitalization records dated in June 1983 included diagnoses of borderline personality and seizure disorders.  It was noted the Veteran had a long history of psychiatric treatment, mostly for depression. 

A February 1989 counseling intake form notes the Veteran's physical and psychiatric history.

VA treatment records dated from August 1997 to February 2012 include diagnoses of seizure disorder, traumatic brain injury, and anxiety.  No opinions as to etiology were provided. 

An October 2011 VA psychiatric examination report notes the Veteran's history of psychiatric complaints and self-inflicted gunshot wound to the head.  The Veteran also reported a history of depression during childhood, prior to his military service.  After examining and interviewing the Veteran and reviewing his claims files, the examiner noted a diagnosis of recurrent major depressive disorder.  He opined that the Veteran's psychiatric disorder is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He stated: 

The Veteran, according to self-report and evidence from the records, had pre-existing mental health problems' (sic)including a history of depression.  In addition to endorsing significant symptoms of depression prior to service in the military, the Veteran stated, "I was repulsive to society... I hated living."  According to the Veteran's military records, he was discharged for "for reason of unfitness" following a psychiatric evaluation in September of 1971.  The evaluation (in service) indicated that the Veteran had a long history of behavioral problems and admitted to "the inservice injection of LSD, on approximately 30 occasions.  Moreover, the Veteran's military service records do not provide any evidence that symptoms of depression originated during the course of his military service as the report (in service) resulted in a diagnosis of passive aggressive personality disorder, severe and did not specifically address symptoms of depression nor was hospitalization recommended.  The suicide attempt that occurred in 1972 via gunshot to the head was post-discharge and likely attributable to a history of longstanding symptoms of depression and suicidal ideation that was present prior to service in the military.

In correspondence dated in September 2005 the Veteran stated that the day after he was discharged from service he received notice of his divorce and shot himself in the head.  He stated that as a result of this injury he had brain trauma, seizures, depression with suicidal thoughts, and kidney problems.  In subsequent statements he asserted he had kidney problems as a result of the medication he had taken for seizures. 

A.  Psychiatric Disorder

After reviewing the evidence of record, the Board finds that service connection for the claimed psychiatric disorder is not warranted. 

The Veteran's STRs note no findings of an acquired psychiatric disorder.  Although a personality disorder (severe passive aggressive personality disorder) was diagnosed during service, personality disorders are not diseases or injuries within the meaning of legislation pertaining to compensation benefits.  38 C.F.R. § 3.303(c). 

Moreover, there is no post-service medical evidence of a psychiatric diagnosis until June 1976, nearly five years after the Veteran's discharge. 

Regarding the etiology of post-service psychiatric disability, the medical evidence of record shows that psychiatric disability has been diagnosed during the period of this appeal.  The evidence of record does not include any medical opinion that a psychiatric disorder is (or might be) related to the Veteran's active service.  In fact, the 2011 VA examiner found, based on review of the record and examination and interview of the Veteran, that the Veteran's psychiatric disorder is less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner provided reasons and bases for this conclusion, as detailed above.  There are no medical opinions to the contrary.  

The Board acknowledges that examination reports during service characterized the Veteran as having had psychiatric symptoms including depression since childhood, which raises the possibility the Veteran had a preexisting psychiatric disorder that was aggravated by active service.  However, the Veteran's service entrance examination noted psychiatric evaluation as "normal," his service discharge examination found that he had only a personality disorder that pre-existed service, and a 2011 VA examiner subsequently found, based on review of the evidence, no pre-existing disorder that had been aggravated by service.

With regard to the Veteran's contentions, the Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As to the question of direct service connection, however, the probative value of the Veteran's contentions is markedly reduced by the normal psychiatric clinical evaluation at separation from service and the period of years that elapsed between separation from service and post-service treatment.  The Board concludes that the medical evidence is of greater probative value than the lay allegations.  In this regard, the Veteran's own lay opinion is of very limited probative value, far less so than the aforementioned medical opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  He is not shown to possess any specialized training in the medical field to provide a competent medical opinion in this case.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's psychiatric disorder was not present in service or for several years thereafter, and is not related to his military service. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra. However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied. 

B.  Residuals of a Gunshot Wound to the Head

The record does not contain any evidence that the residuals of a gunshot wound to the head, to include seizure and kidney disorders, were manifested in service; in fact, (as noted above) the gunshot wound was not sustained until 1976, nearly five years after service.  The Board finds that no additional development, to include a medical examination and/or opinion, is warranted based on the facts of this case.  This is because any such medical opinion would not establish the existence of an injury in service to which current disabilities could be related, nor produce evidence supporting a nexus between current disability and service (e.g., continuity of complaints).  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Consequently, service connection for such disabilities on the basis that they became manifest in service is not warranted. 

Moreover, with regard to a secondary service connection theory of entitlement, inasmuch as an acquired psychiatric disorder is not service connected, a threshold legal requirement for establishing service connection for the residuals of a gunshot wound to the head, to include seizure and kidney disorders, as secondary to such disability, as alleged, is not met.  In other words, it is not shown that the primary disability (an acquired psychiatric disorder) alleged to have caused or aggravated the residuals of a gunshot wound to the head, to include seizure and kidney disorders, for which secondary service connection is sought is service connected.  Accordingly, the claims of service connection for the residuals of a gunshot wound to the head, to include seizure and kidney disorders, as secondary to an acquired psychiatric disorder must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra. However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied. 











ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 

Entitlement to service connection for the residuals of a gunshot wound to the head, to include seizure and kidney disorders, is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


